ee FILED

——— ENTERED

ee. LOGGED $5 RECEIVED

SEP 3 0 2020

IN THE UNITED STATES DISTRICT COURT

AT BALTIMORE

FOR THE DISTRICT OF MARYLAND COSA THigT OF Anya

UNITED STATES

v. : Criminal No. JKB-20-0268
WESLEY CLASH

Defendant

 

MEMORANDUM IN SUPPORT OF RELEASE

Mr. Wesley Clash, through undersigned counsel, hereby submits this memorandum in
support of his motion for release pursuant to 18 U.S.C. § 3142. Mr. Clash’s detention hearing will
be conducted by video on September 30, 2020.

I. Release with 24-Hour Home Confinement.

Mr. Clash seeks release with conditions pending trial. Specifically, Mr. Clash requests that
he be permitted to reside with his older sister, Monique Clash, and abide by a 24-hour home
confinement condition. Monique Clash can accommodate home monitoring at her residence.

Monique Clash was interviewed by pretrial services. Pretrial services determined she is a
suitable third party custodian.

Il. Risk of Severe Illness from COVID-19.

Mr. Clash was detained at his initial appearance on September 23, 2020, pending the
outcome of his detention hearing. Due to time constraints, undersigned counsel is unable to obtain
a full set of records pertaining to Mr. Clash’s medical history. However, undersigned counsel
confirmed that Mr. Clash suffers from asthma, which both he and his mother have managed since

Mr. Clash was young. See Exhibit 1, Letter from Ms. Leona Banks.

DEPUTY
Prior to his arrest, Mr. Clash treated his asthma using an Albuterol HFA (PROAIR) inhaler.
See Image 1. The Albuterol inhaler is used by Mr. Clash as a rescue inhaler when suffering active
symptoms of asthma. Additionally, Mr. Clash uses the Flovent HFA inhaler to prevent asthma
flare-ups and attacks. See Image 2. Mr. Clash’s asthma condition is also documented in the medical
order submitted to this Court. Moreover, upon his arrival at the Chesapeake Detention Facility,

(CDF), Mr. Clash was treated and provided medication for his asthma condition.

   

ane ugh) fe 19)

 

=. Leatre iit eae

 

 

 

 

Prescription Details s
Prescription Details
ers+weee ALBUTEROL HFA (PROAIR)
INHALER HFA AEROSOL oaentenese FLOVENT HFA 44 MCG
i> INHALER INHALER HFA AEROSOL
F Wosley > INHALER
O7/232019 For Wesley
Fefiits 0 0717/2019
F JENNIFER TRENARY-TODD 0
CVS/pharmacy” JACOB DANOFF
CVS/pharmacy®

2 Puffs By Inhalation Every 6 Hours As
Needed Take 1 Puff By Inhalation 2 Times Daily
Prescriber Phone 410-328-1698 Prescriber Phone 410-328-7624
Stora Information 7845 Wise Avenue Store Information 7845 Wise Avenue

Baltimore, MD 21222 Baltimore, MD 21222

410-285-1401 410-285-1401

Store #4429 Store #4429
Store Details > - Store Details >
cost 3 cost 3
$0.00 a $3.00 3
RK # 1823370 Axe 1620038 :
aTy 85 QTy 10.6
SUPPLY 18 Days SUPPLY 30 Days
a ae a $e Oo ~

Image 1: Albuterol Prescription Image 2: Albuterol Prescription

Per the CDC, Mr. Clash could be at increased risk for severe illness from COVID-19 due
to his asthma diagnosis. See https://www.cdce.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html. The CDC warns: “[i]t is especially important
for people at increased risk of severe illness from COVID-19, and those who live with them, to

protect themselves from getting COVID-19.” Jd. The CDC unequivocally reports “[t]he best way
to protect oneself” from COVD-19 is to: “[l]Jimit your interactions with other people as much as
possible” and take the precautionary measures designated by the CDC. See
https://www.cde.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html. Per the CDC,
“close contact” should be avoided, which requires maintaining a distance of at least 6 feet from
others—a precaution that “is especially important for people who are at higher risk of getting very
sick,” due to their medical conditions, like Mr. Clash. Jd. (emphasis added). The CDC also reports
frequently touched surfaces including tables, countertops, desks, phones, keyboards, toilets,
faucets, and sinks should be cleaned and disinfected daily and face coverings in “public settings”
should be worn at all times to protect from COIVD-19 transmission. /d. Following these
precautions is difficult and at times impossible for detained individuals.

Within the first seven days of Mr. Clash’s pre-trial detention, two people in his housing
unit have tested positive for COVID-19. Although measures can be taken to minimize the spread
of COVID-19 at CDF, it is inevitable given the number of individuals detained and the number of
employees coming and going from the facility that Mr. Clash will continue to be exposed to the
COVID-19 while detained pretrial.

As will be discussed below, Mr. Clash has two young children depending on him for many
years to come. Therefore, his health is of the utmost importance for both his and their sake.

Ill. Mr. Clash Has Great Incentive to Abide by 24-hour Home Confinement.

Mr. Clash acknowledges that the charges against him are serious. Mr. Clash also
acknowledges that he is facing a significant period of incarceration if he is convicted at trial.
However, Mr. Clash’s greatest hope is that he is released pending the outcome of his trial.

Mr. Clash was arrested without warning or notice by federal agents on September 22, 2020.

Neither he, nor his family, were able to prepare for his departure from their lives. For the reasons
summarized below, Mr. Clash’s detention at this particular juncture could have devastating
consequences and an irreversible impact on the lives of his children. Therefore, his release pretrial
is of the utmost importance. Mr. Clash has every incentive to abide by all conditions placed upon
him. He understands what is at stake in this matter and he will not engage in any conduct that
would place the community in any kind of danger.

A, Mr. Clash recently became a single father.

Mr. Clash’s pretrial release is key to the emotional and mental health of his middle son, 10
year-old Ta’Kai Clash. See Ex. 1. Ta’Kai’s mother recently passed away in March of 2020. Ta’Kai
is suffering immensely. Mr. Clash attends counseling and therapy sessions with Ta’Kai through
the Kennedy Krieger Institute to help Ta’Kai recover from the loss of his mother. Additionally,
Ta’Kai is struggling to cope with the loss of other family members, the loss of his social network
at school, and the loss of any sense of community as a result of the COVID-19 pandemic—all of
which are occurring simultaneously in this 10-year-old boy’s life. Jd. The impact of these losses
has caused young Ta’kai to fall into a state of depression and emotional suffering to an extent that
necessitates processional, therapeutic treatment. Ex. 1.

Ta’Kai is currently living with his grandmother, Ms. Banks, who is in her 70s. Jd. On top
of managing Ta’kai’s mental health, Ms. Banks struggles to assist Ta’Kai with his online learning.
Ms. Banks, relies on Mr. Clash to ensure Ta’Kai is performing academically as required online.
However, over the last week of Mr. Clash’s detention, Ta’Kai has struggled to manage his
schooling without his father. Ta’Kai is suffering academically and Ms. Banks is unsure how long

she can keep up with the task of online learning alone.
Ta’kai has not come to terms with the fact that his father is not returning to be with him.
He asks about his father every day. Ex. 1. He cannot comprehend the idea that he may be losing
another critical person in his life during such a painful and traumatic time.

Both Mr. Clash and his mother, Ms. Banks, fear the loss of Mr. Clash’s presence at this
particular moment time will prove too much to bear for young Ta’ kai.

B. Mr. Clash’s oldest son is just starting college.

Mr. Clash’s oldest son, Wesley Clash, is also at a crossroad in his life. Mr. Clash and his
family are praying that young Wesley can stay the course.

Wesley just left for college on a wrestling scholarship. He is currently attending his first
year of college at Indian Hills Community College in Iowa. See http://www. indianhills.edu/. Going
away to college was not an easy step for young Wesley to take. But, young Wesley and his family
want nothing more than for him to succeed in his academics, excel in wrestling, and have the
opportunities his father never had.

Mr. Clash’s fear is that his incarceration during Wesley’s first months of college will be
the devastating blow that derails his son’s educational goals. Mr. Clash does not want to throw his
son off course in this great academic journey. Mr. Clash wants his son’s sole focus to be his
academics and wrestling. However, Mr. Clash fears that the pain his family is suffering and the
void left due to Mr. Clash’s pretrial detention, will cause young Wesley to want to return home
from school. Mr. Clash fears his son will feel obligated to come back to Baltimore to fill his father’s
shoes, especially when it comes to the needs of his brother Ta’Kai.

C. Mr. Clash’s three-year-old son Amaan.

Mr. Clash also has a three-year-old son named Amaan. Mr. Clash and his mother, Ms.

Banks, have full custody of Amaan. Mr. Clash knows that his mother is unable to provide full-
time care to both his 3-year-old son and 10-year-old son while both are home simultaneously. The
reality is both of his sons require more care than his 70-year-old mother can provide alone.

As a toddler, Amaan needs a tremendous amount of attention and physical activity. Ms.
Banks is advancing in age and she struggles to maintain her own health. Although she is able to
care for little Amaan, caring for him alone is not what she has planned or prepared for. Simply put,
his mother is overwhelmed and needs Mr. Clash’s support to get through this critical juncture in
his three sons’ lives.

D. Mr. Clash’s pretrial release allows him the opportunity to support his sons during this
critical juncture and establish a plan for their care long term.

Mr. Clash acknowledges that he has made poor decisions in his life. Mr. Clash is keenly
aware of the road that may lay ahead. However, Mr. Clash’s release on 24-hour home confinement
strikes the proper balance of protecting the general community from any perceived risk of danger
and the undeniably real threat to his children’s wellbeing if he is detained.

While released on 24-hour home confinement, Mr. Clash will have the ability to care for
and support his sons during this difficult transition in their lives. He can assist his son Ta’kai with
his online learning and support Ta’kai emotionally as he continues to obtain psychological
treatment. /mportantly, Mr. Clash will be able to work with professionals to prepare Ta’kai for the
possibility that Mr. Clash will be incarcerated in the future. Mr, Clash can work with professionals
to take every step possible to prevent Mr. Clash’s potential incarceration from becoming a final,
devastating blow that Ta’kai cannot recover from.

Mr. Clash’s pretrial release will also allow his oldest son to focus on a successful, first year
in college. The transition of going away to college is difficult, especially when all the teenager
knows is his family and hometown of Baltimore. Like Mr. Clash, his son’s entire world is in

Baltimore. He has not traveled, gone away to camps or long distance learning programs. Yet, Mr.
Clash’s son Wesley took the huge leap of faith to go away to Iowa for school—a leap that was
anything but easy.

During his pre-trial release, Mr. Clash will support Wesley from a distance and do
everything necessary so that young Wesley does not feel burdened or obligated to fill the void
potentially left by his father in the future. Mr. Clash knows Wesley has the opportunity to break
through barriers that Mr. Clash never could. Mr. Clash wants nothing more than for Wesley to be
able to finish his first year of college successfully and find the confidence and motivation needed
to continue on in his education even if his father is incarcerated in the future.

Mr. Clash’s children mean everything to him. See Photos 1-4. More importantly, for Ta’kai

and Amaan, Mr. Clash is their everything.

      

Photo 1: Mr. Clash, Wesley, and Ta’Kai

Photo 2: Mr. Clash, Wesley, and Ta’Kai

    
 

    

“Photo 3: Mr, Clash and Amaan Photo 4: Mr. Clash and Amaan

CONCLUSION
Mr. Clash will not risk violating the conditions of his release. The impact of a violation
would be too great on his children, his mother and his family at this critical juncture in their lives.
For these reasons, Mr. Clash begs this Court to release him with 24-hour home confinement and

monitoring pending his trial.

Respectfully submitted,

JAMES WYDA
Federal Public Defender
for the District of Maryland

/s/
Desiree Lassiter (#805578)
Assistant Federal Public Defender
100 South Charles Street
Tower II, 9th Floor
Baltimore, Maryland 21201
Phone: (410) 962-3962
Fax: (410) 962-0872
Email: desiree_lassiter(@fd.org
